Case 2:19-cv-21889-SDW-LDW Document 52 Filed 10/30/20 Page 1 of 6 PageID: 1014




     NOT FOR PUBLICATION
                                    UNITED STATES DISTRICT COURT
                                              DISTRICT OF NEW JERSEY


           CHAMBERS OF                                                             MARTIN LUTHER KING COURTHOUSE
      SUSAN D. WIGENTON                                                                    50 WALNUT ST.
     UNITED STATES DISTRICT JUDGE                                                        NEWARK, NJ 07101
                                                                                             973-645-5903

                                                 October 30, 2020

 Maritza Rodriguez, Esq.
 Rodriguez Law Firm LLC
 744 Broad Street, Suite 1600
 Newark, NJ 07102
 Attorney for Petitioner J.C.C.

 Neal Berger, Esq.
 354 Eisenhower Parkway, Suite 2500
 Livingston, NJ 07039
 Attorney for Respondent N.L.C.

                LETTER OPINION FILED WITH THE CLERK OF THE COURT

          Re:      J.C.C. v. L.C.,
                   Civil Action No. 19-21889 (SDW) (LDW)

 Counsel:

         Petitioner J.C.C (“Petitioner”) brings this proceeding (“Petition”) against Respondent
 N.L.C. (“Respondent”) under the Hague Convention on the Civil Aspects of International Child
 Abduction (“the Hague Convention”) and the International Child Abduction Remedies Act
 (“ICARA”), 42 U.S.C. § 11601 et seq. (D.E. 1, 7.) Petitioner alleges that Respondent wrongfully
 retained their two minor daughters in the United States, beginning on January 21, 2019, and
 requests that they be returned to El Salvador. 1 This Court assumes the parties are familiar with
 the factual issues in this matter and references only those facts relevant to, and necessary for, the
 resolution of the Petition. For the reasons stated herein, the Petition is GRANTED.

 LEGAL STANDARD

         The Hague Convention was enacted “to ensure the prompt return of children to the State
 of their habitual residence when they have been wrongfully removed” and “to ensure that rights of
 custody and of access under the law of one Contracting State are effectively respected in the other

 1
  Petitioner initially moved for an Order to Show Cause for the children’s return on December 23, 2019. (D.E. 1.)
 Following unsuccessful settlement discussions, and after reviewing the parties’ filings in this matter, this Court held
 an evidentiary hearing on October 20, 2020.
Case 2:19-cv-21889-SDW-LDW Document 52 Filed 10/30/20 Page 2 of 6 PageID: 1015




 Contracting States.” Hague Convention, Preamble, Art. 1. “Any person seeking the return of a
 child in the United States may commence a civil action under the Hague Convention by filing a
 petition in a court of the jurisdiction in which the child is located.” Benitez v. Hernandez, Civ. No.
 17-917, 2017 WL 1404317, at *2 (citing 42 U.S.C. § 11603(b)). Pursuant to the narrow focus of
 the Hague Convention and the ICARA, this Court is not empowered to make custody
 determinations nor to judge who is the more fit parent. See id. at *1. Rather, this Court is limited
 to “restor[ing] the status quo where there has been a wrongful removal, and permit[ting] any
 rulings on divorce and custody to be made in the proper jurisdiction.” Id.

          “[T]o state a prima facie case in a proceeding under the Hague Convention for the return
 of a child wrongfully removed to or retained in another State, the petitioner must establish by a
 preponderance of the evidence that: (1) the child was habitually resident in one State and was
 removed to a different State; (2) the removal was in breach of the petitioner’s custody rights under
 the law of the State of habitual residence; and (3) the petitioner was exercising those rights at the
 time of removal.” Id. Although the Hague Convention does not define “habitual residence,” the
 Third Circuit defines the term to mean the place where the child “has been physically present for
 an amount of time sufficient for acclimatization and which has a ‘degree of settled purpose’ from
 the child’s perspective.” Feder v. Evans-Feder, 63 F.3d 217, 224 (3d Cir. 1995). A “determination
 of whether any particular place satisfies this standard must focus on the child and consists of an
 analysis of the child’s circumstances in that place and the parents’ present, shared intentions
 regarding their child’s presence there.” Id.

         “If the court finds wrongful removal or retention, the burden shifts to the respondent to
 prove an affirmative defense to the return of the child to the country of habitual residence” under
 Article 13 of the Hague Convention. Baxter v. Baxter, 423 F.3d 363, 368 (3d Cir. 2005). “The
 respondent must prove the defense of consent or acquiescence to the removal or retention by a
 preponderance of the evidence, or the defense of a grave risk of harm by clear and convincing
 evidence.” Id. (citing 42 U.S.C. § 11603(e)(2)). “The affirmative defenses are narrowly
 construed,” and the finding of an Article 13 exception “does not automatically preclude an order
 of return.” Id. (citations omitted).

 DISCUSSION

                                                           A.

        Petitioner is a citizen and resident of El Salvador. (Tr. at 35.) 2 Respondent is a citizen of
 El Salvador and has been a resident of the United States since she moved from El Salvador in
 2017. (See Tr. at 126–27.) Together, they have two daughters, I.M.C., a 15-year-old citizen of
 the United States, and V.I.C., a 9-year-old citizen of El Salvador (the “Children”). (Tr. at 36.) 3
 Following their divorce in December 2016 and pursuant to the Judgment of Divorce entered in
 Family Court, the parties agreed that Petitioner would have physical custody of the Children and
 2
   Citations to “R. Ex.” refer to Respondent’s exhibits entered into evidence during this Court’s October 20, 2020
 evidentiary hearing. Citations to “P. Ex.” refer to Petitioner’s exhibits entered into evidence during that hearing.
 Citations to “Tr.” refer to the hearing transcript. This Letter Opinion also cites to Respondent’s Closing Trial Brief,
 (D.E. 50), Petitioner’s Closing Trial Brief, (D.E. 51), and the record citations contained therein.
 3
     I.M.C. was born while Respondent was on vacation in the United States in 2004. (See Tr. at 37.)



                                                            2
Case 2:19-cv-21889-SDW-LDW Document 52 Filed 10/30/20 Page 3 of 6 PageID: 1016




 that Respondent would pay child support and have visitation rights. (P. Ex. B; see Tr. at 10–13,
 25–28.) 4 Respondent moved to the United States about six months after the divorce. (Tr. at 111.)

         On October 22, 2018, Petitioner signed a notarized travel authorization for the Children to
 visit Respondent during their break at the end of the school year. (P. Ex. F (travel authorization
 for “temporary” and “touristic purposes”); see Tr. at 40.) Respondent paid for the Children’s plane
 tickets—a roundtrip departing El Salvador on October 31, 2018 and returning January 21, 2019.
 (P. Ex. E.) 5 While the Children were abroad, on November 23, 2018, Petitioner paid their school
 enrollment fees in anticipation that they would start the new school year in El Salvador in January.
 (Tr. at 40–41.) However, in early January 2019, Respondent called Petitioner to inform him that
 she would not be returning the Children. (Tr. at 48–49.) He immediately flew to the United States
 to convince Respondent to return the Children on January 21st, as agreed. (Id.) He was
 unsuccessful and, on March 5, 2019, he filed a petition under the Hague Convention with the
 Central Authority of El Salvador for the return of the Children. (P. Ex. A.) He also continued to
 call, email, and visit Respondent in an attempt to negotiate the Children’s return. (See P. Ex. W,
 X, Z; Tr. at 50–55.) Petitioner filed the instant suit in this Court on December 23, 2019. (D.E. 1.)

         Applying the Third Circuit’s definition of habitual residence to the facts, this Court is
 satisfied that El Salvador was the Children’s habitual residence prior to their retention here in the
 United States by Respondent. Prior to the retention, the Children had lived in El Salvador for the
 entirety of their lives and had booked flights to return to El Salvador in time for the new school
 year for which they were enrolled. (See P. Ex. E.) Under the terms of the legally binding Judgment
 of Divorce, which Respondent agreed to, the Children were to live with Petitioner, and under the
 terms of the notarized Travel Authorization, the Children’s visit to the United States was meant to
 be “temporary.” (P. Ex. B, F.) In sum, Petitioner has shown by a preponderance of the evidence
 that both he and Respondent intended for El Salvador to be the Children’s permanent residence
 prior to their retention in the United States. Respondent’s decision to retain the Children past
 January 21, 2019, was unilateral, as evidenced by Petitioner’s continuous attempts to exercise his
 parental rights at the time of retention and since then. (See P. Ex. W, X, Z; Tr. at 48–55.) Petitioner
 has therefore established a prima facie case under the Hague Convention.

                                                          B.

        As an affirmative defense, Respondent argues that there is a “grave risk of harm” to the
 Children if they are returned to El Salvador because Petitioner has a history of physically abusing
 Respondent and the Children. (D.E. 50 at 1–3.) At the October 20, 2020, evidentiary hearing,
 Respondent testified regarding instances in which Petitioner abused her, including (1) in Florida
 in 2004, when he punched her in the stomach while she was pregnant; (2) in El Salvador in 2011,
 when her pulled her by the shirt in front of her sister’s friends; (3) in El Salvador in 2012, when
 he pulled her by the arm and bruised it the day before her sister’s wedding; (4) in El Salvador in

 4
   Under the terms of the Judgment of Divorce, the parties shared “parental authority,” which provided Respondent
 with “an equal say” over some major decisions regarding the Children, but not decisions such as schooling and medical
 treatment. (See Tr. at 25–30.)
 5
  The flights were purchased separately—Respondent reimbursed Petitioner for his purchase of the departure tickets
 and she bought the return tickets herself. (Tr. at 46–47, 128.)



                                                          3
Case 2:19-cv-21889-SDW-LDW Document 52 Filed 10/30/20 Page 4 of 6 PageID: 1017




 2014, when he punched her in the eye; and (5) in El Salvador in 2016, when he hit her in front of
 the Children. (See Tr. at 105–08.) In support of these allegations, Respondent submitted an
 undated self-photograph purportedly showing the black eye she received from the 2014 incident.
 (R. Ex. RA-1.) She also testified that her psychologist diagnosed her with post-traumatic stress
 disorder prior to the divorce, as a result of Petitioner’s abuse. (Tr. at 109–11.)

         Respondent further testified that, after she moved to the United States, she discovered that
 Petitioner was abusing their daughters, and testified regarding incidents in which Petitioner
 (1) struck V.I.C. in the face, causing her to bruise and miss school; (2) struck I.M.C. in the
 shoulder, causing her to bruise; and (3) kicked I.M.C. in front of his mother and sisters, who did
 not intervene. (Tr. 112–14.) In support of these allegations, Respondent submitted, respectively,
 (1) an undated screenshot from a video call purporting to show V.I.C.’s face bruise; (2) an undated
 photograph showing an unidentified and bruised shoulder; and (3) a July 31, 2018, screenshot of
 a Facebook message allegedly sent by I.M.C. asking a friend to inform a family member that her
 father beat her. (R. Ex. RA-2, RA-4, RA-5.)

         However, Respondent’s allegations of abuse are undercut by her own testimony that she
 agreed to Petitioner’s primary physical custody of the Children after the parties divorced and sole
 physical custody after she moved to the United States. (Tr. at 125–27.) The allegations are also
 contradicted by her testimony that she allowed Petitioner to spend extended time alone with the
 Children after she retained them, including the following instances: (1) in April 2019, the Children
 slept at Petitioner’s hotel when he flew in to celebrate V.I.C.’s birthday with the family and with
 V.I.C.’s class; (2) in June 2019, the Children stayed with Petitioner at his aunt’s house when he
 flew in for I.M.C.’s graduation; (3) in August 2019, I.M.C. flew alone to El Salvador and stayed
 with Petitioner for a month; (4) in October 2019, I..M.C. flew to Mexico City alone to attend a
 concert with Petitioner; (5) in November 2019, the Children stayed at Petitioner’s hotel when he
 flew in for I.M.C.’s birthday. (Tr. at 129–32; see Tr. at 54–59.) Furthermore, on January 27, 2020,
 following Petitioner’s filing of the instant suit, Respondent filed a lawsuit in El Salvador Family
 Court to modify the terms of the Judgment of Divorce and obtain sole custody of the Children. (P.
 Ex. AB.) That lawsuit, which is pending, does not mention any allegations of abuse or neglect by
 Petitioner. (Id.; see Tr. 19–22.)

         In view of the foregoing, this Court finds that Respondent has not established grave risk of
 harm by “clear and convincing evidence.” See Baxter, 423 F.3d at 373. The Third Circuit has
 explained that the exception applies to “situations in which the child faces a real risk of being hurt,
 physically or psychologically, as a result of repatriation,” but does not apply to situations where
 “repatriation might cause inconvenience or hardship, eliminate certain educational or economic
 opportunities, or not comport with the child’s preferences.” Id. (quotations and citations omitted).
 Here, Respondent has testified that the Children wish to stay in the United States, but she has not
 entered into evidence any police reports, contemporaneous medical reports, 6 or eyewitness

 6
   This Court gives little weight to the testimony of I.M.C.’s licensed professional counselor, Patricia Townsend-Zales,
 who treated I.M.C. for nine sessions between January 15 and March 10, 2020. (See Tr. at 89.) The treatment began
 more than a year after Respondent claims she discovered the abuse and six days after Petitioner served Respondent in
 this suit. (See D.E. 6.) Although Ms. Townsend-Zales testified that I.M.C. discussed physical abuse by her father,
 she also testified that she did not verify I.M.C.’s statements because she treated the child in a clinical (and not forensic)
 capacity, i.e., her “job was to stabilize [I.M.C.’s] moods.” (Tr. at 99; see Tr. at 95–99.) She also testified that she was
 unaware of I.M.C.’s multiple unsupervised stays with Petitioner in 2019, including I.M.C.’s flights to Mexico and El


                                                              4
Case 2:19-cv-21889-SDW-LDW Document 52 Filed 10/30/20 Page 5 of 6 PageID: 1018




 testimony 7 to corroborate the alleged physical abuse that occurred in Florida and El Salvador.
 Respondent cannot meet her evidentiary burden with testimony and undated photographs alone
 when the record shows that she allowed the Children to stay with Petitioner multiple times in the
 year following her alleged discovery of the Children’s abuse, for unsupervised stretches of time
 ranging from overnight hotel stays in the U.S. to a month-long stay in El Salvador. Such actions
 are not consistent with her testimony that repatriation is a grave risk to her Children’s safety.

                                                            C.

         Although Respondent has not rebutted Petitioner’s prima facie case, 8, 9 under Art. 13 of
 the Hague Convention, a court may also “refuse to order the return of the child if it finds that the
 child objects to being returned and has attained an age and degree of maturity at which it is
 appropriate to take account of its views.” Tsai-Yi Yang v. Fu-Chiang Tsui, 499 F.3d 259, 278 (3d
 Cir. 2007) (citation and quotation omitted). However, this exception is to be “construed narrowly,”
 and even when it is proven, “the court retains the discretion to order the return of the child if it
 would further the aim of the Convention which is to provide for the return of a wrongfully removed
 child.” Id. (citations and quotation omitted).

         This Court declined to hear testimony from the Children at the October 20, 2020
 evidentiary hearing as it would have been redundant, needlessly harmful to the Children, and
 potentially influenced by Respondent. See id. (explaining that a “child’s wishes should not be
 considered” if they are “the product of undue influence” (citations and quotations omitted)). With
 respect to V.I.C., specifically, a nine-year-old child is not of “appropriate age and maturity” to
 object to her return to her habitual residence. Tahan v. Duquette, 613 A.2d 486, 490 (N.J. Super.
 Ct. App. Div. 1992). With respect to I.M.C., this Court additionally considered that I.M.C. has
 been in Respondent’s exclusive custody for the past year (and the majority of the past two years)
 and would thus naturally prefer to remain in the United States instead of moving once again and
 changing her social environment. See Gatica v. Martinez, Civ. No. 10-21750, 2011 WL 2110291,
 at *2 (S.D. Fla. May 25, 2011). But Respondent’s continued retention of I.M.C. would frustrate
 the aim of the Hague Convention. This Court will therefore “exercise its discretion to order the
 child’s return” to El Salvador despite the child’s “preference to remain” in the United States.


 Salvador. (Tr. at 99–100.) Thus, this Court will not rely on Ms. Townsend-Zales’s testimony to corroborate
 Respondent’s testimony.
 7
     This Court declined to hear testimony from the Children for the reasons stated infra Discussion § C.
 8
   To the extent Respondent argues that Petitioner consented or acquiesced to the Children staying with her, this Court
 finds that Petitioner neither consented nor acquiesced. Respondent retained the Children without Petitioner’s consent
 after January 21, 2019, and Respondent has not identified any statement from Petitioner resembling a clear and formal
 renunciation of rights. See Baxter, 423 F.3d at 371 (“[T]he defense of acquiescence has been held to require an act or
 statement with the requisite formality, such as testimony in a judicial proceeding; a convincing written renunciation
 of rights; or a consistent attitude of acquiescence over a significant period of time.” (citation and quotation omitted)).
 9
   To the extent Respondent argues that the Children are excepted from return under Art. 12 of the Hague Convention
 because they are “settled in [their] new environment,” this Court notes that the Art. 12 exception does not apply where
 the petition was filed within one year of wrongful retention. See Yang v. Tsui, 416 F.3d 199, 203 n.4 (3d Cir. 2005).
 That is the case here, where the Children were wrongfully retained on January 21, 2019, and the Petition was filed in
 this Court on December 23, 2019. (D.E. 1.)



                                                             5
Case 2:19-cv-21889-SDW-LDW Document 52 Filed 10/30/20 Page 6 of 6 PageID: 1019




 Gonzalez Locicero v. Nazor Lurashi, 321 F. Supp. 2d 295, 298 (D.P.R. 2004); see Tsai-Yi Yang,
 499 F.3d at 278.

 CONCLUSION

     For the reasons set forth above, the Petition to return the minor Children to El Salvador is
 GRANTED. An appropriate order follows.

                                                         s/ Susan D. Wigenton
                                                         SUSAN D. WIGENTON
                                                         UNITED STATES DISTRICT JUDGE

 Orig:         Clerk
 cc:           Leda D. Wettre, U.S.M.J.
               Parties




                                                6
